Citation Nr: 0506327	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran is reported to have had active service from March 
1946 to October 1947, from March 1948 to December 1954, and 
from August 1957 to November 1957.  He died in February 1998.  
The appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

In a September 2000 remand, the Board directed the RO to 
obtain available medical records reflecting the veteran's 
treatment at VA Medical Centers.    


FINDINGS OF FACT

1.	The immediate cause of the veteran's death was respiratory 
failure due to an acute pontine cerebrovascular accident and 
atherosclerotic cardiovascular disease.  

2.	The evidence indicates that the veteran's cause of death 
is not related to his service-connected disability.  

3.	At the time of the veteran's death, service connection was 
in effect for a rheumatoid arthritis disability at 50 percent 
disabling.  

4.	The RO assigned the veteran's 50 percent disability 
evaluation in a May 1971 rating decision for which the 
veteran did not file a notice of disagreement or appeal to 
the Board.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2004).

2.	The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate her claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the appellant's original claim for 
Dependency and Indemnity Compensation (DIC) benefits in 
September 1998, the RO notified the appellant that her claim 
had been received and was under review.  The RO then advised 
the appellant by letter dated in September 2001 of the 
evidence that would substantiate her claim, and the 
responsibility for obtaining the evidence.  The appellant was 
also provided with a copy of the original rating decision 
dated in December 1998 setting forth the general requirements 
of then-applicable law pertaining to a DIC claim.  In April 
1999 the appellant was provided with the Statement of the 
Case, and in January 2003 with the Supplemental Statement of 
the Case, both of which reiterated the general notification 
found in the rating decision.  

Because the appellant had been continually apprised for 
approximately 16 months of the nature of substantiating 
evidence and her responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO attempted to obtain 
all available relevant evidence.  The RO obtained the 
veteran's service medical records.  The RO obtained VA 
medical records from Loma Linda, CA VA Medical Center.  And 
the RO requested from the appellant, and received, private 
medical records reflecting private medical care received by 
the veteran.  The RO also attempted to obtain medical records 
from the Seattle VA Medical Center.  But this facility stated 
that no such records were available.  Nevertheless, the 
record indicates that the RO reviewed all available records 
prior to its rating decision.  Moreover, VA afforded the 
appellant the opportunity to further develop her claim before 
a hearing, which she accepted.    

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.

The Merits of the Claim for DIC Benefits 

I.	Background

The veteran died in February 1998.  In September 1998, the 
appellant filed an original claim for DIC benefits.  In the 
rating decision denying the appellant's claim, the RO stated 
that the record lacked evidence showing that the onset of the 
veteran's disorders began during active service or during the 
one-year presumptive period following discharge.  The RO also 
stated that the record lacked evidence showing a connection 
between the veteran's arthritis, and the heart disorders that 
ultimately caused his death.  

The record contains two medical opinions, one submitted by 
the veteran's private cardiologist in September 1999, and the 
other submitted in June 2004 by an independent medical expert 
solicited by the Board.    

II. 	Laws and Regulations

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
veteran's death will be considered as having been due to such 
a disability when the evidence establishes that the 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

III. 	Analysis 

The veteran's death certificate listed the veteran's cause of 
death as respiratory failure due to an acute pontine 
cerebrovascular accident and atherosclerotic cardiovascular 
disease.  In September 1998, the appellant filed a claim for 
DIC benefits, arguing that the veteran's service-connected 
arthritis disability caused his death.  In short, the 
appellant maintains that the veteran's inability to exercise 
as a result of his arthritis caused the heart disorders that 
led to his death.  Later, the appellant also claimed that the 
veteran's arthritis caused him depression, and that the 
depression aggravated the veteran's hypertension which 
contributed to the heart disorders leading to his death.        

There is no evidence in the record showing that the veteran 
had heart disorders while in service, or had such within the 
one-year presumptive period following discharge from service.  
There are two medical opinions of record addressing the issue 
of whether the appellant's service-connected rheumatoid 
arthritis disability caused or contributed to the veteran's 
death from respiratory failure.       

Dr. H., the veteran's private cardiologist, submitted an 
opinion.  He stated that he performed heart surgery on the 
veteran for critical aortic stenosis.  He also stated that, 
after undergoing the surgery, the veteran was physically 
limited by his arthritis and his chronic obstructive 
pulmonary disease (COPD).  He stated that this limited 
mobility represented "a continued risk for other medical 
problems[,]" and frustrated the veteran's ability to 
exercise and lose weight.  The physician did not directly 
link the veteran's arthritis with the heart disorders that 
caused his death, however.    

By contrast, the physician rendering the independent medical 
expert opinion, Dr. W., directly addressed the appellant's 
contentions.  After reviewing the claims file, he stated that 
the veteran's arthritis and its limiting effect did not cause 
or contribute substantially or materially to the veteran's 
death, or "combine with other factors in a substantial 
fashion to cause or aid his death, and did not lend 
assistance to the production of death."  He stated that the 
veteran had multiple risk factors - besides physical 
inactivity - that probably led to the development and 
progression of his heart disease, including long-standing 
hypertension, hypercholesterolemia, obesity, prior cigarette 
use, and chronic steroid use for his COPD, which was caused 
by cigarette use.   

The Board finds Dr. W.'s opinion more persuasive than the 
opinion offered by Dr. H.  The central issue in this matter 
is whether arthritis caused or contributed to the veteran's 
heart disease.  Dr. H.'s opinion did not directly address 
this question.  While he noted his concern that arthritis 
would frustrate post-surgery exercise, he did not offer a 
rationale as to how such arthritis caused or contributed to 
the disorders that necessitated heart surgery or caused the 
veteran's death.  And Dr. H. did not address the way that the 
veteran's several other risk factors affected his heart 
disorders, other than to say that COPD - caused by smoking - 
frustrated physical activity as well.   On the other hand, 
Dr. W.'s opinion is direct, clear, and supported by a 
rationale.  And the opinion is consistent with the evidence 
of record showing that the veteran had more immediate risk 
factors that related to his heart disorders and, ultimately, 
to his death.  38 C.F.R. § 3.312.

The Board also asked Dr. W. whether the veteran developed 
depression as a result of the arthritis, and if so, whether 
the depression aggravated the veteran's hypertension.   Dr. 
W. stated that he did not believe that the veteran's 
depression aggravated his systemic hypertension.  As support, 
he stated that the record lacked evidence showing significant 
depression since 1984.  Moreover, Dr. W. stated that the 
veteran had poorly controlled hypertension for many years, 
ranging in the hypertensive range through the 1980s and 
1990s.  In short, he stated that depression was one of the 
veteran's many medical disorders and that, in light of the 
veteran's several other risk factors, he found no 
relationship between depression and hypertension.  

In consideration of the evidence of record, particularly the 
two medical opinions, the Board finds that the preponderance 
of the evidence is against the appellant's claim that 
rheumatoid arthritis caused or contributed to the heart 
disorders that led to the veteran's death.  Therefore, the 
benefit-of-the-doubt rule does not apply here.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


DIC Under 38 U.S.C.A. § 1318

The appellant maintains that she should nevertheless receive 
DIC benefits under 38 U.S.C.A. § 1318.  Under this statute, 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disability must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

In this matter, the veteran was not in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The only rating the 
veteran was in receipt of, or was entitled to receive, was 
the disability rating he received in the RO's May 1971 rating 
decision for rheumatoid arthritis.  In that decision, the RO 
reduced the veteran's disability evaluation to 50 percent 
from 70 percent.  The veteran never filed a notice of 
disagreement with this decision, or an appeal to the Board.  
Moreover, the veteran never filed a claim for individual 
unemployability during his lifetime.  Accordingly, 
entitlement pursuant to 38 U.S.C.A. § 1318 is not in order.    


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


